Citation Nr: 0701715	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-10 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for otitis media, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an initial compensable evaluation in for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by The Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In a July 2004 rating decision, the RO granted service 
connection for post-traumatic stress disorder, and evaluated 
the disability as 30 percent disabling.  It also denied an 
increased rating for otitis media, and confirmed a 
noncompensable evaluation for left ear deafness.  The veteran 
disagreed with the evaluations for PTSD and otitis media.

In December 2004, the RO granted service connection for 
tinnitus, and evaluated the disability as 10 percent 
disabling.

In February 2005, the RO increased the initial rating for 
PTSD to 50 percent and essentially granted service for right 
ear hearing loss, evaluating the bilateral hearing loss as 
noncompensable.

The following day, the RO issued a statement of the case on 
the evaluations for PTSD, otitis media, and tinnitus

In March 2005, the veteran submitted a statement indicating 
that the RO's actions had satisfied his appeals with regard 
to the PTSD and tinnitus issues, but that he was not 
satisfied with the RO's decisions regarding hearing loss and 
otitis media.  He submitted a VA form 9 with regard to the 
hearing loss and otitis media issues.

The RO has not yet issued a statement of the case with regard 
to the hearing loss issue.

In December 2005, the veteran attended a hearing at the RO 
before the undersigned.  A transcript of the hearing is of 
record.

At the hearing the veteran appeared to raise a claim for 
service connection for vertigo.  This issue is referred to 
the RO for initial adjudication.

The issue of entitlement to an initial compensable evaluation 
for hearing loss is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran is in receipt of the maximum schedular evaluation 
for otitis media, and there is no evidence that this 
disability causes marked interference with employment or has 
required frequent periods of hospitalization. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected otitis media have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6200 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated September 2004, the RO informed the veteran 
of the evidence needed to substantiate his claim for an 
increased rating, what medical or other evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  The letter specifically told him to 
submit relevant information or evidence in his possession.

There was a timing deficiency with the September 2004 letter, 
because it was provided after the initial evaluation of July 
2004.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The timing deficiency was remedied by the readjudication of 
the claim after the notice was provided.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal for an increased rating for otitis 
media, the veteran has established service connection, thus 
the first three elements of Dingess notice are satisfied, and 
the VCAA notice letter provided information regarding a 
rating.  However, the veteran did not receive notice about 
the evidence needed to establish a rating or notice regarding 
an effective date.  Since the claim for an increased rating 
is being denied, no rating is being given and no effective 
date is being set.  He is, therefore, not prejudiced by the 
failure of notice on these elements.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has received and made 
attempts to obtain all the treatment records and 
documentation provided by the veteran.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.

Additionally, the veteran underwent a comprehensive VA 
examination in November 2003.
  
Therefore, the facts relevant to the veteran's claims have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A (a) (2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

Applicable law and regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA 
regulations also require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A compensable 10 percent rating for chronic suppurative 
otitis media, mastoiditis, or cholesteatoma (or any 
combination) is warranted during suppuration, or with aural 
polyps.  38 C.F.R. § 4.87, Diagnostic Code 6200 (2006).  
Other symptoms such as hearing impairment, labyrinthitis, 
facial nerve paralysis or bone loss of skull are rated 
separately, if present.  38 C.F.R. § 4.87, Diagnostic Code 
6200, note (2006). 

Analysis

The veteran is currently evaluated at the highest schedular 
rating available for otitis media.

Most of his contentions center on hearing loss.  That 
disability is separately rated and will be considered apart 
from the evaluation for otitis media.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

In this case marked interference with employment has not been 
alleged or otherwise shown and the veteran's disability has 
not required any periods of recent hospitalization.  The 
veteran testified that he was employed, but missed 
approximately two days a month from work in the winter.  Some 
of this lost time, however, was due to the separately 
compensated tinnitus and hearing loss, as well as vertigo 
(referred to in the introduction).  The 10 percent rating is 
intended to compensate him for the several days a year of 
lost work.  Marked interference beyond that contemplated by 
the current rating has not been demonstrated.  There is no 
other evidence of unusual circumstances.  There is, 
accordingly, no basis for referring the claim for 
extraschedular consideration.  38 C.F.R. § 3.321(b).

Because the veteran is in receipt of the maximum schedular 
evaluation and there are no unusual circumstances warranting 
extraschedular consideration, the weight of the evidence is 
against the claim, and it is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an increased rating in excess for otitis media 
is denied.


REMAND

In a February 2005 rating decision, the RO granted a 0 
percent disability evaluation for hearing loss.  In March 
2005 the veteran filed a notice of disagreement with the 
assigned disability evaluation.  When a notice of 
disagreement is timely filed, the RO must reexamine the claim 
and determine if additional review or development is 
warranted.  If no preliminary action is required, or when it 
is completed, the RO must prepare a statement of the case 
(SOC) pursuant to 38 C.F.R. § 19.29 (2006).  A SOC has not 
yet been issued.

The Board is required to remand this claim for issuance of 
the SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999). 


Accordingly, the case is REMANDED for the following action:

The AMC or RO should issue a statement of 
the case on the issue of entitlement to 
an initial compensable evaluation for 
hearing loss.  The Board will further 
consider this claim only if a sufficient 
substantive appeal is received. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


